



Exhibit 10.4







SECURITY AGREEMENT




THIS SECURITY AGREEMENT ("Agreement") is dated as of February 2, 2005 and is
entered into by and between Brooklyn Holdings, LLC, a Nevus limited liability
company (“Secured Party") and The Neptune Society, Inc., a Florida corporation
(“Grantor”) pursuant to a Loan Agreement dated February 2, 2005 (the “Loan
Agreement”) between Secured Party and Grantor.




In consideration of the benefits accruing to the Grantor, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Grantor hereby agrees with Secured Party as follows:




1.

Definitions.  Whenever used herein the following terms shall have the following
meanings:




(a)

“Note” shall mean the promissory note issued by Grantor under the Loan
Agreement.




(b)

“Obligations” shall mean any and all indebtedness, obligations and liabilities
from time to time owing by Grantor to Secured Party.  




(c)

"Pledged Stock" shall mean all of the issued and outstanding shares of common
stock of Neptune Society of America, Inc., a California corporation wholly owned
by Grantor, including all dividends, cash, securities, warrants, rights,
instruments and other property or proceeds from time to time received,
receivable, paid, payable or otherwise distributed with respect to or in
exchange for any or all such stock.




2.

Grant of Security.  Grantor hereby assign and pledges to Secured Party and
hereby irrevocably grants to Secured Party a continuing priority security
interest in and mortgage of copyright on the collateral set forth in Exhibit A
attached hereto and by this reference incorporated herein (the "Collateral") and
the proceeds thereof.  Grantor further hereby delivers, sets over, transfers,
pledges, grants a security interest in and assigns to Secured Party all of its
right, title and interest in and to the Pledged Stock, and any proceeds thereof
to be held by Secured Party upon the terms and conditions set forth in this
Agreement.




3.

Representations and Warranties.  Grantor represents and warrants as follows:

(a)

The principal place of business and principal executive office where Grantor
keeps its records concerning the Collateral is located at 4312 Woodman Avenue,
Third Floor, Sherman Oaks, CA 91423.

(b)

This Agreement creates and grants to Secured Party (upon filing of requisite
financing statements) a valid and perfected priority security interest in the
Collateral, securing the full and prompt payment and performance of all the
Obligations.

(c)

As of the date of this Agreement, Grantor is a Florida corporation, duly
organized, validly existing and in good standing.  The name of Grantor is as set
forth on the signature page hereto.

(d)

Grantor has full power and authority to execute, deliver and perform its
obligations under this Agreement, and the persons who sign this Agreement on
behalf of Grantor are duly authorized to bind Grantor to the terms hereof.

(e)

This Agreement and the transactions contemplated therein are duly authorized,
executed and delivered, and constitute valid and binding obligations of Grantor
enforceable against Grantor in accordance with their terms.

(f)

This Agreement and the transactions contemplated herein do not conflict with and
will not cause acceleration of any other agreement by which Grantor or its
assets are bound.

(g)

Grantor understands that the representations set forth in this section form a
material basis of Secured Party’s decision to accept this Agreement.  Grantor
represents, warrants and covenants that it shall not take any action which
directly or indirectly circumvents the representations set forth herein.
 Grantor shall provide to Secured Party as promptly as possible, upon receipt of
a written request from Secured Party, financial information about it as prepared
by Grantor in the ordinary course.

4.

Further Assurances and Covenants.

(a)

Grantor authorizes the Secured Party to file initial financing statements, and
amendments of financing statements, covering the Collateral and any property
that becomes Collateral as identifiable proceeds of Collateral.

(b)

Grantor agrees that from time to time, at the expense of Grantor, Grantor will
promptly execute and deliver all further instruments and documents, and take all
further action, that may be necessary or desirable, or that Secured Party may
request, in order to perfect and protect any security interest granted or
purported to be granted hereby or to enable Secured Party to exercise and
enforce its rights and remedies hereunder with respect to any Collateral or
Pledged Stock.  Without limiting the generality of the foregoing, Grantor will
(i) at the request of Secured Party, mark conspicuously the Collateral and its
records pertaining thereto, and the Pledged Stock, with a legend, in form and
substance satisfactory to Secured Party, indicating that the Collateral and
Pledged Stock are subject to the security interest granted hereby; and (ii)
execute such financing or continuation statements, or amendments thereto, and
such other instruments or notices, as may be necessary or desirable, or as
Secured Party may request, in order to perfect and preserve the security
interests granted or purported to be granted hereby, including without
limitation, mortgages, liens or other instruments evidencing the security
interest of Secured Party hereunder in the present or future trademarks, service
marks, copyrights or other intellectual property rights of Grantor.

(c)

Grantor will furnish to Secured Party from time to time statements and schedules
further identifying and describing the Collateral and such other reports in
connection with the Collateral as Secured Party may request, all in reasonable
detail, and Grantor hereby agrees that Secured Party or Secured Party's agents
may enter upon Grantor's premises at any reasonable time and from time to time
for the purpose of inspecting the Collateral and records pertaining thereto.




(d)

Without giving Secured Party at least thirty (30) days prior notice, Grantor
will not (i) make any change in its corporate name, or (ii) conduct its business
operations under any fictitious business name or trade name not set forth in
Subsection 3(d), or (iii) move the principal place of business, principal
executive office of Grantor or the office where Grantor keeps its records
concerning the Collateral.

(e)

Without the express written consent of Secured Party, Grantor shall not sell,
assign (by operation of law or otherwise) or otherwise dispose of, or grant any
option with respect to, any of the Pledged Stock and shall not create or permit
to exist any lien upon or with respect to any of the Pledged Stock, except for
security interests permitted under the terms of the Note.

(f)

Grantor will not seek or permit redemption of the Pledged Stock.

(g)

Grantor shall not make any disposition of the Collateral without the consent of
Secured Party, except in the ordinary course of its business.

(h)

Between the date of execution of this Agreement and the time of perfecting the
security interest herein, Grantor will not cause any effective financing
statement or mortgage of copyright or other instrument similar in effect
covering all or any part of the Collateral or Pledged Stock to be filed in any
recording office, except such as may have been filed in favor of Secured Party
relating to this Agreement or as permitted under the terms of the Note.

5.

Maintenance of Collateral and Related Matters.  Grantor shall:  

(a)

Keep all physical items of the Collateral at the place therefor specified in
Subsection 3(a) or, upon thirty (30) days prior notice to Secured Party, at such
other places in jurisdictions where all action required by Section 4 shall have
been taken with respect to the Collateral.

(b)

Comply with all laws, statutes, rules and regulations governing or relating to
the Grantor and cause the Collateral to be maintained and preserved in the same
condition, repair and working order as when acquired (other than repairs or
refurbishing by Grantors), ordinary wear and tear excepted, and in accordance
with any manufacturer's manual, and shall forthwith, or in the case of any loss
or damage to any of the Collateral as quickly as practicable after the
occurrence thereof, make or cause to be made all repairs, replacements, and
other improvements in connection therewith which are necessary or desirable to
such end.  Grantors shall promptly furnish to Secured Party a statement
respecting any loss or damage to any of the Collateral.

(c)

Pay promptly when due all taxes, assessments and governmental charges or levies
imposed upon, and all claims (including claims for labor, materials and
supplies) against the Collateral.

(d)

Maintain, at its own expense, insurance against loss or damage to the Collateral
(including liability insurance) in such amounts, against such risks, in such
form, and with such insurers, as shall be satisfactory to Secured Party from
time to time.

(e)

Maintain proceeds obtained from the sale of pre-need contracts strictly in
accordance with applicable statutes, rules and regulations, and no trust monies
obtained from the sale of pre-need contracts shall be sold or securitized or
moved to any institution, other than an institution maintaining such monies
immediately prior to the date of this Agreement, without the written consent of
the Holder, which consent shall not be unreasonably withheld; provided however
that the Holder shall be deemed to have consented to such transaction if the
Holder fails Holder to respond within seven (7) days of the receipt of a request
for such consent by the Corporation.




(f)

Provide access to Secured Party to audit Grantor’s books and records during
business hours upon reasonable notice to Grantor.




(g)

Take good faith steps to protect and preserve all trade names and copyright
included in the Collateral, including, without limitation, the enforcement of
any claims for infringement.




(h)

Not enter into any license or other transfer of all trade names, servicemarks,
trademarks or copyrights included in the Collateral, without the prior written
consent of Secured Party which consent shall not be unreasonably withheld,
provided that no such consent shall be required to enter into a license thereof
to an affiliated entity controlling, controlled by or under common control with
Grantor so long as the licensee thereunder remains so affiliated.




6.

Grantor’s Rights Prior to Default.  Unless an Event of Default (as defined
below), shall have occurred and be continuing:




(a)

 Grantor may exercise any and all voting rights with respect to the Pledged
Stock, except that Grantor may not exercise any such rights in any manner which
may hinder, damage, compromise, limit or otherwise be inconsistent with the
grant of the security interest made hereby and the rights granted to Secured
Party hereunder.




(b)

All cash dividends payable with respect to the Pledged Stock shall be paid to
Grantor, its affiliates, subsidiaries or successors.  The Secured Party shall be
entitled to receive directly, and to retain as part of the Pledged Stock, other
or additional stock or securities or property (other than cash) paid or
distributed by way of dividend, stock-split, spin-off, split-up,
reclassification, combination of shares or similar corporate rearrangement in
respect of the Pledged Stock, or by way of or by reason of any consolidation,
merger, exchange of stock, conveyance of assets, liquidation or similar
corporate reorganization.




7.

Events of Default.  Any one or more of the following shall be an “Event

of Default” hereunder:




 (a)

There shall occur a Default Event under the Note or under the Loan Agreement,
which is not cured within thirty (30) days after written notice of default is
delivered to the Grantor.

(b)

Grantor shall breach in any material respect any term, provision, warranty or
representation under this Agreement, which is not cured within thirty (30) days
after written notice of default is delivered to the Grantor.

(c)

If Grantor should be unable to pay its debts as they mature; or should make an
assignment for the benefit of creditors or to an agent authorized to liquidate
any substantial amount of its properties or assets, or should file a voluntary
petition in bankruptcy or seeking reorganization or to effect a plan or other
arrangement with creditors; or should file an answer admitting the jurisdiction
of any court and the material allegations of an involuntary petition filed
pursuant to any Act of Congress relating to bankruptcy or reorganization; or
should join in any such petition for an adjudication or for a reorganization or
other arrangement; or should become or be adjudicated a bankrupt; or should
apply for or consent to the appointment of or consent that an order be made
appointing any receiver or trustee for itself or for any of its properties,
assets or business; or if an order should be entered pursuant to any Act of
Congress relating to bankruptcy or reorganization; or if a receiver or a trustee
should be appointed for all or a substantial part of its properties, assets or
business.

(d)

If any warrant of attachment, execution or other writ shall be issued or levied
upon any of the Collateral or Pledged Stock, and such attachment, execution or
other writ shall remain undischarged and unstayed for a period in excess of
thirty (30) days or Grantor  shall fail to post (or cause to be posted) an
indemnity bond for the maximum liability pursuant to any such attachment,
execution or other writ.

(e)

Grantor shall voluntarily or involuntarily discontinue business.

(f)

Should any statements, schedules or other documents furnished by Grantor to
Secured Party prove false or incorrect in any material respect as at the time
such statements, schedules or other documents were furnished by Grantor to
Secured Party.




(g)

Other than as the result of any action or omission of Secured Party, there is a
material impairment of the priority of Secured Party's security interest in the
Collateral or the Pledged Stock.




(h)

Should Grantor sell, transfer, assign or otherwise dispose of, in one or more
transactions (i) all or substantially all of its assets; or (ii) all or a
substantial portion of the business operations of Grantor without the written
consent of the Secured Party.




8.

Secured Party Appointed Attorney-in-Fact.  Grantor hereby irrevocably appoints
Secured Party as Grantor’s attorney-in-fact, with full authority in the place
and stead of Grantor and in the name of Grantor, Secured Party or otherwise,
from time to time in Secured Party's discretion upon the occurrence and during
the continuance of an Event of Default, to take any action and to execute any
instrument which Secured Party may deem necessary or advisable to accomplish the
purposes of this Agreement.

9.

Secured Party May Perform.  If Grantor fails to perform any agreement contained
herein, Secured Party may itself perform, or cause performance of, such
agreement, and the expenses so incurred in connection therewith shall be payable
by the Grantor under Section 13(b) hereof.

10.

Secured Party's Duties.  The powers conferred on Secured Party hereunder are
solely to protect its interest in the Collateral and Pledged Stock and shall not
impose any duty upon it to exercise any such powers.  Except for the safe
custody of any Collateral in Secured Party's possession and the accounting for
moneys actually received by it hereunder, Secured Party shall have no duty as to
any Collateral or as to the taking of any necessary steps to preserve rights
against prior parties or any other rights pertaining to any Collateral or the
Pledged Stock.

11.

Remedies.  If any Event of Default shall have occurred and be continuing:

(a)

Secured Party may, at its election, and as hereby authorized by Grantor,
exercise in respect of the Collateral and Pledged Stock, in addition to other
rights and remedies provided for herein or otherwise available to it, all the
rights and remedies of a secured party on default under the Uniform Commercial
Code of the State of California (or other applicable Uniform Commercial Code)
(collectively, the "Code") (whether or not the Code applies to the affected
Collateral) and also may:

(i) require Grantor to, and Grantor hereby agrees that it will at its expense
and upon request of Secured Party forthwith, assemble all or part of the
Collateral as directed by Secured Party and make it available to Secured Party
at a place to be designated by Secured Party which is reasonably convenient to
both parties;

(ii) without notice or demand or legal process, enter upon any premises of
Grantor and take possession of the Collateral;

(iii) without notice except as specified below, sell the Collateral or any part
thereof in one or more parcels at public or private sale, at any of Secured
Party's offices or elsewhere, at such time or times, for cash, on credit or for
future delivery, and at such price or prices and upon such other terms as
Secured Party may deem commercially reasonable.  Grantor agrees that, to the
extent notice of sale shall be required by law, at least five days' notice to
Grantor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification.  At any
sale of the Collateral, if permitted by law, Secured Party may bid (which bid
may be, in whole or in part, in the form of cancellation of indebtedness) for
and purchase the Collateral or any portion thereof for the account of Secured
Party.  Secured Party shall not be obligated to make any sale of Collateral
regardless of notice of sale having been given.  Secured Party may adjourn any
public or private sale from time to time by announcement at the time and place
fixed therefor, and such sale may, without further notice, be made at the time
and place to which it was so adjourned;

(iv) receive all cash dividends otherwise payable under Section 6 hereof to
Grantor;

(v) exercise all voting rights with respect to the Pledged Stock; and

(vi)  transfer and register all or any part of the Pledged Stock into the
Secured Party's name or the name of its nominee or nominees;

(b)

All cash proceeds received by Secured Party in respect of any sale of,
collection from, or other realization upon all or any part of the Collateral may
only be held by Secured Party as collateral for, and/or then or at any time
thereafter applied (after payment of any amounts payable to Secured Party
pursuant to Section 13 hereof) in whole or in part by Secured Party against all
or any part of the Obligations, as it sees fit.  Any surplus of such cash or
cash proceeds held by Secured Party and remaining after payment in full of all
of the Obligations shall be paid over to the Grantor or to whomsoever may be
lawfully entitled to receive such surplus.

(c)

Secured Party may, at its election, and as hereby authorized by Grantor, require
Grantor forthwith to account for and transmit to Secured Party in the same form
as received all proceeds (other than physical property) of collection of
accounts received by Grantor and, until so transmitted, to hold the same in
trust for the Secured Party and not commingle such proceeds with any other funds
of Grantor.

(d)

Secured Party may, at its election, and as hereby authorized by Grantor, ship,
reclaim, recover, store, finish, maintain, repair, prepare for sale, advertise
for sale and sell (in the manner provided for herein) the Collateral.




(e)

Secured Party's rights and remedies under this Agreement shall be cumulative.
 Grantor hereby agrees that all of the foregoing may be effected without demand,
advertisement or notice (except as otherwise provided herein or as may be
required by law), all of which (except as otherwise provided) are hereby
expressly waived, to the extent permitted by law.  Secured Party shall not be
obligated to do any of the acts hereinabove authorized, but in the event that
Secured Party elects to do any such act, Secured Party shall not be responsible
to the Grantor under any circumstance. Secured Party shall have all other rights
and remedies not inconsistent herewith as provided under the Code, by law, or in
equity.  No exercise by Secured Party of one right or remedy shall be deemed an
election, and no waiver by Secured Party of any default on Grantor’s part shall
be deemed a continuing waiver.  No delay by Secured Party in enforcing any right
or remedy hereunder shall constitute a waiver, election or acquiescence by it.




12.

Amendments.  No amendment or waiver of any provision of this Agreement, nor
consent to any departure by the Grantor herefrom, shall in any event be
effective unless the same shall be in writing and signed by Secured Party, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given.  

13.

Indemnity and Expenses.

(a)

Grantor agrees to defend, indemnify and hold harmless Secured Party from and
against any and all claims, losses and liabilities arising out of, resulting
from or relating to this Agreement, any of the Collateral, any of the
Obligations secured thereby, or any of the transactions contemplated by this
Agreement, except claims, losses or liabilities resulting from Secured Party's
gross negligence or willful misconduct.

 (b)

Grantor will upon demand pay to Secured Party (in the manner provided in Section
16 hereof) the amount of any and all expenses, including the reasonable fees and
disbursements of counsel and of any experts and agents, which Secured Party may
incur in connection with (i) the administration of this Agreement and the
transactions contemplated by the foregoing; (ii) the custody, preservation, use
or operation of, or the sale of, collection from, or other realization upon, any
of the Collateral; (iii) the exercise, enforcement or protection of any of the
rights under this Agreement and the transactions contemplated by the foregoing;
or (iv) the failure by Grantors to perform or observe any of the provisions
hereof.

14.

Notices.  All notices required or permitted hereunder shall be in writing and
shall be deemed effectively given: (i) upon personal delivery to the party to be
notified; (ii) when sent by confirmed telex or facsimile if sent during normal
business hours of the recipient, if not, then on the next business day; (iii)
five (5) days after having been sent by registered or certified mail, return
receipt requested, postage prepaid; or (iv) one (1) business day after deposit
with a nationally recognized overnight courier, special next day delivery, with
verification of receipt. All communications shall be sent:

to the Grantor at:

The Neptune Society, Inc.

4312 Woodman Avenue, Third Floor

Sherman Oaks, CA 91423

facsimile (818) 953-9844

Attn:  Chief Financial Officer




with a copy to:




Dorsey & Whitney, LLP

1420 Fifth Avenue, Suite 3400

Seattle, WA  98101

facsimile (206) 903-8820

Attention:  Kenneth Sam




to Secured Party, at:




Brooklyn Holdings LLC

c/o Morning Star Holdings Limited

Hunkins Plaza, Main Street

P.O. Box 556

Charlestown, Nevis, West Indies




with a copy to:




Brent Lokash Law Corporation

17th Floor, 808 Nelson Street

Vancouver, B.C. V6Z 2H2

facsimile: (604) 681-3209

Attention: Brent Lokash




or at such other address as the Grantor or Secured Party may designate by ten
(10) days advance written notice to the other parties hereto.




15.

Continuing Security Interest; Transfer.  This Agreement shall create a
continuing security interest in the Collateral and Pledged Stock and shall (i)
remain in full force and effect until payment in full of all amounts owing under
the Obligations and this Agreement (ii) be binding upon Grantor, its successors
and assigns and (iii) inure to the benefit of Secured Party and its successors,
transferees and permitted assigns.  Upon the payment and satisfaction in full of
all of the Obligations, the security interest granted hereby shall terminate and
all rights to the Collateral and the Pledged Stock shall revert to Grantor.
 Upon any such termination, Secured Party will, at Grantor’s expense, execute
and deliver to Grantor such documents as Grantor shall reasonably request to
evidence such termination, and return any Collateral and Pledged Stock in its
possession.

16.

Manner of Payments.  Secured Party shall provide Grantor with payment
instructions, including bank accounts and wire transfer instructions, for any
payments owed under the Obligations.




17.

Return of Payment.  Grantor hereby agrees that if at any time all or any part of
any payment theretofore paid by Grantor and applied by Secured Party under any
of the Obligations is returned by Secured Party for any reason whatsoever
(including, without limitation, the insolvency, bankruptcy, reorganization or
assignment for the benefit of creditors of Grantor) such Obligations, for the
purpose of this Agreement, to the extent that such payment is returned, shall be
deemed to have continued in existence, notwithstanding such application by
Secured Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Obligations, all as though such
application by Secured Party had not been made.




18.

General Provisions.

(a)

This Agreement shall bind and inure to the benefit of the respective successors
and permitted assigns of each of the parties. Grantor may not assign its rights
and obligations under this Agreement to a third party, except upon the prior
written consent of Secured Party, given or withheld in its sole and absolute
discretion.




(b)

Section headings and section numbers have been set forth herein for convenience
only.




(c)

In the event that any one or more of the provisions of this Agreement shall be
declared to be illegal or unenforceable under any law, rule or regulation, such
illegality or unenforceability shall not affect the validity and enforceability
of the other provisions of this Agreement.




(d)

This Agreement and the documents provided hereunder constitute the entire
agreement and understanding of the parties hereto with respect to the subject
matter of this Agreement, and supersede all prior discussions, agreements and
understandings between the parties with respect thereto.  




 (e) 

This Agreement shall be governed by and construed in accordance with the laws of
the State of New York without regard to the conflict of laws provisions thereof.




(f) 

The failure of either party hereto to enforce at any time any of the provisions
hereof shall not be construed to be a waiver of such provisions or of the right
of such party thereafter to enforce any such provisions.




(g) 

No provision of this Agreement shall be construed against or interpreted to the
disadvantage of either party hereto by any court or other governmental or
judicial authority by reason of such party having or being deemed to have
structured or dictated such provision.

(h) 

Grantor waives demand, notice, protest, notice of acceptance of this Agreement
or other action taken in reliance hereon and any and all other demands and
notices of any description.




(i) 

Grantor agrees that it shall deliver to Secured Party on or before the effective
date of this Agreement evidence of corporate authority and due execution in form
and substance reasonably acceptable to Secured Party.

(j)

Further Assurances:  Each party to this Agreement covenants and agrees that from
time to time it will, at the request and expense of the requesting party,
execute and deliver all such documents and do all such other acts and things as
any other party to this Agreement, acting reasonably, may from time to time
request be executed or done in order to better evidence or perfect or effectuate
the transactions contemplated in this Agreement.  




IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first set forth above.

THE NEPTUNE SOCIETY, INC.

 

By:

   

Name:  Marco Markin

Title:  Chief Executive Officer




BROOKLYN HOLDINGS, LLC:

 

By:

   

Name:

Title:






--------------------------------------------------------------------------------



EXHIBIT A




DESCRIPTION OF COLLATERAL

(a)

All contracts whether now existing or hereafter entered into between Grantor and
any other party for the provision of cremation services at the time of death
(“Neptune Pre-Need Contracts”);




(b)

All funds paid by individuals pursuant to the Neptune Pre-Need Contracts
including those funds required to be trusted;




(c)

All machinery, electrical and electronic components, equipment, fixtures,
furniture, office machinery, computers, vehicles, boats, trailers, implements
and other tangible personal property of every kind and description now owned or
hereafter acquired by Grantor and all goods of like kind or type hereafter
acquired by Grantor in substitution or replacement thereof, and all additions
and accessions thereto (collectively hereinafter referred to as the "Equipment")
and all rents, proceeds and products of the Equipment including, without
limitation, the rights to insurance covering the Equipment;




(d)

The following personal property, whether now owned or hereafter acquired: (i)
all inventions, processes, formulae, licenses, patents, patent rights,
copyright, including the Neptune Society Information Book, trademarks, trademark
rights, service marks, service mark rights, trade names, trade name rights,
logos, indicia, corporate and company names, business source or business
identifiers and renewals and extensions thereof, domestic and foreign, whether
now owned or hereafter acquired, and the accompanying goodwill; and (ii) the
right (but not the obligation) to register claims under trademark or patent and
to renew and extend such trademarks or patents and the right (but not the
obligation) to sue in the name of Grantor or in the name of Secured Party for
past, present or future infringement of trademark or patent; and




(e)

All cash and cash equivalents of Grantor and all drafts, checks, certificates of
deposit, notes, bills of exchange and other writings which evidence a right to
the payment of money and are not themselves security agreements or leases and
are of a type which is in the ordinary course of business transferred by
delivery with any necessary endorsement or assignment whether now owned or
hereafter acquired; and




(f)

To the extent not included in the items described in subsections (a) through (e)
above, all accounts, contract rights, general intangibles, documents,
instruments, chattel paper, goods, inventory and equipment now owned or
hereafter acquired by Grantor, and the proceeds and products thereof.




